        Case 1:20-cv-01590-KPF Document 24 Filed 08/12/20 Page 1 of 2




                                     240 W 35th Street Suite 405
                                       New York, NY 10001




August 11, 2020

VIA ECF

The Honorable Katherine P. Failla

                                                                   MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                         Re: Mavrix Photo, Inc. v. Source Digital, Inc., et al.
                                       (20-cv-01590-KPF)
Dear Judge Failla:


        On behalf of Defendant Source Digital, Inc. (“SDI”) this letter brief is submitted in
response to Plaintiff, Mavrix Photo, Inc.’s letter motion filed on August 6, 2020 (the “Letter
Motion,” Dkt. no. 22). Plaintiff’s counsel appears to have filed the motion pursuant to Your
Honor’s Individual Practices Rule 2(c) and/ or 3(c) seeking a pre-motion conference to “move
discovery along.” As set forth below, SDI is actively working, in good faith, towards
completing discovery in accordance with the deadlines set forth in Your Honor’s Case
Management Plan, and SDI respectfully submits that no pre-motion conference is necessary at
this time.

        As briefly referenced in Plaintiff’s Letter Motion, SDI has not had access to its office,
nor the majority of SDI’s documents due to COVID-19. Staff members have not been
comfortable returning to work, yet SDI has been committed to finding solutions and reasonable
means towards complying with discovery deadlines set forth in the Case Management Plan. In
addition to trying to gather responsive documents, SDI’s counsel have (i) responded to
Plaintiff’s July 30, 2020 meet and confer letter; (ii) confirmed SDI’s availability to be deposed
on August 26, 2020 per Plaintiff’s Notice of Deposition; (iii) provided draft comments to
Plaintiff’s proposed Protective Order and (iv) committed to a document production schedule
following finalization and approval of the Protective Order.

       Although Mavrix’s Letter Motion appears to criticize SDI for failing to produce
documents, and for the alleged delay between the written responses and the production of
responsive documents, Mavrix has itself failed to produce a single document to date. Further,
although Plaintiff’s counsel provided its written responses to Defendants’ Request for
Production of Documents on July 13, 2020, it was not until August 5, 2020 (the day prior to
                Case 1:20-cv-01590-KPF Document 24 Filed 08/12/20 Page 2 of 2

         The Honorable Katherine Failla
         August 11, 2020
         Page 2 of 2

         filing Plaintiff’s Letter Motion), that Plaintiff’s counsel wrote to inform SDI that
         Plaintiff would not be producing documents until a Protective Order was entered into.

                 Notwithstanding the ongoing challenges the parties are facing due to
         COVID-19, including limited staff and resources, SDI remains committed to completing
         discovery and working with Mavrix’s counsel to that end. Due to the efforts and actions
         taken by SDI outlined above, SDI does not believe that the pre-motion conference sought in
         Plaintiff’s Letter Motion is necessary at this time, as parties are moving to complete
         discovery in the timeframe set forth in the Case Management Plan. SDI therefore requests
         that this Court deny Plaintiff’s Letter Motion. The current pandemic are all matters beyond
         the control of SDI and Plaintiff should reasonably understand the same.




                                                            Respectfully submitted,

                                                            THE MCMILLAN FIRM



                                                     By:    _/s/ L. Londell McMillan____
                                                            L. Londell McMillan
                                                            240 West 35th Street, Suite 405
                                                            New York, New York 10001
                                                            (646) 559-8314
                                                            llm@thenorthstargroup.biz
The Court is in receipt of Plaintiff's letter requesting a pre-motion
conference regarding certain discovery issues (Dkt. #22), and Defendant's
response (Dkt. #23). Having carefully considered the parties' submissions,
and based on Defendant's representations, the Court does not believe that a
pre-motion conference is necessary at this time. Defendant appears to be
responsive and undertaking its discovery obligations in good faith, despite
the ongoing pandemic. Accordingly, Plaintiff's request for a pre-motion
conference is DENIED. With that said, the Court notes that fact discovery is
due to be completed in less than a month, and the Court is loath to extend
discovery deadlines. If the parties believe that an extension is going to be
necessary, it would be wise to inform the Court of that possibility in
advance.

Dated:       August 12, 2020                       SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
